Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00011-CV

            BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System,
                                  Appellant

                                                 v.
                                              Tomas
                                          Tomas PADILLA,
                                             Appellee

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-08562
                            Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 21, 2013

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Pursuant to the parties’ agreement, we order all costs of appeal taxed against

the party who incurred them. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs

are taxed against appellant).


                                                   PER CURIAM